Citation Nr: 1628160	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  07-37 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 14, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967 and from October 1972 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 50 percent evaluation, effective August 9, 2005.

In May 2008, while the appeal to the Board was pending, the Veteran was awarded a temporary total rating based on a period of hospitalization for PTSD, pursuant to 38 C.F.R. § 4.29 (2015), effective October 14, 2007 to November 30, 2007. 

In April 2010, the Veteran testified at a Travel Board hearing at the RO before an Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the claims file. 

This case was before the Board in February 2011 when it was remanded for additional development.

In April 2013, the Board informed the Veteran that the AVLJ who conducted the hearing in April 2010 was no longer employed by the Board, and asked him if he wanted to attend another Board hearing.  By response received later that same month, the Veteran indicated that he did not wish to have another hearing.

In July 2013, March 2015, and November 2015, the Board again remanded the case for further development.

Upon remand, the RO issued another rating decision in January 2016, which increased the disability rating for the PTSD to 100 percent.  The 100 percent rating was made retroactively effective from December 1, 2007.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran has continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board recognizes that this claim was remanded on several prior occasions, and sincerely regrets the further delay.  However, given that the AOJ failed to follow all the Board's remand instructions, and because the medical evidence presented is incomplete for proper consideration of the claim, the case must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159 (West 2014).

In its November 2015 remand, the Board, in pertinent part, requested that the Veteran's PTSD group therapy treatment records from the VA Vet Center in Colorado Springs, Colorado, be obtained.  Upon remand, the AOJ sent the Veteran a letter in November 2015 requesting that the Veteran fill out a VA 21-4142 Form authorizing the AOJ to obtain the Vet Center records.  The Veteran did not return the requested VA 21-4142 Form, and thus the AOJ did not obtain the Vet Center records.  However, Vet Center treatment records do not require authorization from the Veteran (i.e., a VA 21-4142 Form) in order for the AOJ to obtain these records.  Vet Center treatment records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Therefore, a remand is required to obtain the outstanding Vet Center treatment records.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records from the Vet Center in Colorado Springs, Colorado, to include the Veteran's PTSD group therapy treatment records.  Vet Center treatment records do not require authorization from the Veteran (i.e., a VA 21-4142 Form) in order for the AOJ to obtain these records.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




